      Case 1:16-cv-00510-ALC-KNF Document 113 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                               10/23/2020
SOUTHERN DISTRICT OF NEW YORK

 RAMEEN B. GASERY,

                                  Plaintiff,
                                                             1:16-cv-00510 (ALC)
                      -against-
                                                             Order
 KALAKUTA SUNRISE, LLC, ET AL.,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Plaintiff’s letter. ECF No. 112. The Parties are hereby ORDERED

to submit a joint status report by November 6, 2020.

SO ORDERED.

Dated: October 23, 2020                                ___________________________________
       New York, New York                                   ANDREW L. CARTER, JR.
                                                            United States District Judge
